Exhibit 10.6(i)

Christine B. Munson
RETIREMENT AGREEMENT

          This Agreement is made by and between Christine B. Munson (“Munson” or
“you”) and First Horizon National Corporation, its predecessors, successors,
assigns, subsidiaries, parents, affiliates, and their respective directors,
officers, employees and agents, attorneys and representatives, past, present,
and future (the “Company”). This arrangement is offered in recognition of your
many years of service with the Company and is accompanied with the Company’s
hope that it will assist you during the transition period that follows.

          You acknowledge that you have had up to 21 days to evaluate this
Agreement. After signing this Agreement, you have seven days during which you
may revoke your decision. The evaluation period will end on the earlier of the
date you sign this agreement or on November 19, 2012.

The Company and you agree as follows:

1. Agreement

          Your signature at the conclusion of this document represents your
knowing and voluntary acceptance of this Agreement. You acknowledge that you
have not been pressured in any way to sign this Agreement and that you have
executed it of your own free will. This Agreement should be returned to Salomon
Mizrahi, 300 Court Avenue, Sixth Floor, Memphis, Tennessee 38103, after you have
fully executed it. By its execution of this Agreement, the Company acknowledges
and confirms that nothing herein is intended to adversely affect any benefits,
or the amount thereof, to which you are or may otherwise be entitled under plans
or programs applicable to you except as expressly provided herein.

2. Retirement

          Effective the close of business December 31, 2012 (your “Retirement
Date”), you agree to fully and finally retire: as Executive Vice President,
Corporate Banking of the Company and of First Tennessee Bank National
Association (the “Bank”); as a director and officer of any of their subsidiaries
at which you may be serving as director and/or officer; as an executive officer
within the meaning of the bylaws of the Company and its subsidiaries; and as an
officer and employee in any other capacity of the Company and the Bank.

3. Consideration by the Company

          In consideration of your agreement to retire from on the Retirement
Date, your release, your waiver of certain change in control benefits, and your
other agreements as set forth in this Section and elsewhere in this Agreement,
the Company agrees to provide you with the supplemental consideration specified
in this Section. You acknowledge that you are not otherwise entitled to the
supplemental consideration provided by this Section. In the event of your death,
termination due to disability, or dismissal by the Company without good cause
shown at any time after you sign this Agreement and prior to the payment of any
of the supplemental consideration amounts provided by this Section, your
entitlement to such amounts will not be adversely affected and, in the case of
your death, any payments for which a beneficiary has not already been duly
designated will be paid to your estate.

(A) GENERAL PROVISIONS ((i) through (iv)

          (i) Fulfillment Payments

          You will receive a one-time cash payment in the gross amount of
$425,000 on the last payday of 2012. The size of this payment is approximately
equal in amount to your 2012 cash salary rate. This payment, which does not
constitute “salary” for any purpose, will be subject to ordinary payroll
treatment and applicable tax withholding.

          You will receive a one-time cash payment on the last payday of 2012 in
a gross amount equal to $14,500. This cash amount represents approximately
twelve months of COBRA health insurance premi-

1

--------------------------------------------------------------------------------



ums. This payment will be subject to ordinary payroll treatment and applicable
tax withholding. Other than calculating the amount, this benefit is not related
to any offer by the Company to you of, or any decision by you to purchase, COBRA
coverage following your Retirement Date. Nothing in this Agreement is a
commitment by the Company to offer COBRA or by you to purchase COBRA coverage.

          (ii) Cash Salary and Salary Stock Units (SSUs)

          You will continue to be paid your current cash salary through your
Retirement Date.

          Your SSUs are not cash salary. Your unpaid 2011 SSUs will be paid in
accordance with their normal schedule (i.e., you will receive the scheduled
payments in December 2012). You will continue to have credited to you SSUs for
the remainder of 2012 at your current crediting rate. Your 2012 SSUs will be
paid in 2013 in accordance with their normal schedule (i.e., SSUs credited in
the first half of 2012 will be paid in June or July 2013 and the balance will be
paid in December 2013). The service condition to your 2012 SSUs that you remain
employed with the Company through the scheduled vesting or payment date is
modified: the revised service condition is that you must remain employed with
the Company as provided in this Agreement through your Retirement Date.

          If a change in control event occurs, payment of SSUs will not be
accelerated except at the Company’s election. If they are not accelerated and if
the change in control event is transactional (as defined below), then the SSUs
will be converted from units based on Company shares into units based on the
consideration (cash and/or securities) for which Company shares are exchanged,
into which they are converted, in such transaction. If the transactional change
in control event is a liquidation of the Company, the SSUs will be cancelled and
payment will be made to you as if each SSU were a share of Company common stock.
Any such exchange, conversion, or liquidation of the SSUs will be done by the
Company so as to avoid, to the extent practicable, any enlargement or dilution
of value measured at the consummation date of the change in control event.

          (iii) 2012 MIP Bonus

          Your eligibility for an annual bonus for the 2012 plan year as
provided under your bonus opportunity established in February 2012 under the MIP
will not be cancelled or pro-rated as a result of your retirement under this
Agreement, nor will it be enhanced in amount. The amount (if any) and timing of
payment of any such bonus will be determined in accordance with the MIP and that
bonus opportunity. However, the form of payment of any bonus earned is changed
under this Agreement to 100% cash; no equity awards will be granted to you in
partial payment of the bonus. The applicable terms and conditions of your 2012
bonus opportunity include, among other things: achievement of pre-established
goals for 2012, including achievement under your personal plan; application of
the Company’s compensation recovery policy and other clawback policies and
practices; continuation of employment through the payment date; and the possible
exercise of negative discretion by the Compensation Committee. The service
condition to your 2012 MIP bonus opportunity that you remain employed with the
Company through the scheduled payment date is modified: the revised service
condition is that you must remain employed with the Company as provided in this
Agreement through your Retirement Date.

          If a transactional change in control event occurs and the transaction
is consummated before payment of your 2012 MIP bonus, the requirement in the MIP
that you be discharged as a result of the change in control event will be
waived.

          (iv) Financial Services

          The Company will continue to pay for financial planning services
related to the 2012 personal tax year at the same level currently provided.

(B) PROVISIONS FOR EQUITY AWARDS ((v) and (vi))

          Except as expressly provided below, the service condition to your
outstanding equity awards that you remain employed with the Company through the
scheduled vesting or payment date (as applicable) is

2

--------------------------------------------------------------------------------



modified: the revised service condition is that you must remain employed with
the Company as provided in this Agreement through your Retirement Date.
Subsections (v) and (vi) below describe the vesting and/or payment of certain
awards at certain future times. In each case, the benefit provided by this
Agreement is limited to the Company’s modification of the service condition as
provided above. Other conditions to payment or vesting that may be provided in
the terms of such awards, such as unfulfilled performance conditions or
non-competition conditions, remain unchanged by this Agreement and continue in
effect unless otherwise expressly provided in this Agreement. The applicable
change in control provisions are modified as provided below. In all cases any
gross amount of cash or shares payable to you will be reduced by applicable
withholding taxes. Also, you will no longer be eligible for future equity award
grants of any sort (except in connection with SSUs as provided above) for the
remainder of 2012.

          You and the Company agree that the numbers of shares, units, and other
amounts set forth in the remainder of this section and correspondingly in the
summary table appended to this Agreement represent the Company’s determination
of the amounts in conformity with the language in this section. That language
represents the agreement of the parties. At the time this Agreement is signed
the Company and you acknowledge that the accuracy of such numbers has not been
fully confirmed. The parties agree that if at any time prior to payment either
party determines that any such number is erroneous, the correct number shall be
substituted for the incorrect one. The parties further agree to share underlying
data cooperatively with the goal that all parties come to an acceptance that
such numbers are correct.

          (v) Service-Vested (non-performance) Restricted Stock and Stock
Options

          A total of 37,802 shares of unvested service-vested restricted stock
are outstanding at this time. This represents the full amount of your currently
outstanding unvested restricted stock awards, including awards related to your
2011 MIP bonus. All shares will vest on your Retirement Date. Delivery may be
made in January 2013 for administrative convenience of the Company.

          Currently you have stock options granted at various times with various
exercise prices. Some are vested (exercisable) and others, granted in 2011 and
2012, are not vested. The vesting of the then-unvested portions of your options
will be accelerated on your Retirement Date, and the expiration date of each
option which is wholly or partly unvested at that time will be the third
anniversary of your Retirement Date or the original expiration date, whichever
is sooner. No other conditions or requirements of your options are modified or
waived. Your fully vested stock options may be affected by your retirement under
their original terms but are not modified by this Agreement, as provided in
Section 8.

          (vi) Performance Stock Units (PSUs)

          2009 PSU Award. The amount of your 2009 PSU award remaining
outstanding is 20,525 units. This amounts has not been pro-rated or otherwise
reduced by this Agreement. The performance condition for your 2009 award has
been fully met. Half of this award was paid in 2012 and the other half is
scheduled for payment in 2013 on the fourth anniversary of grant. The service
requirement for the 2013 payment of this award will be waived on your Retirement
Date but payment will not be accelerated. Like all PSUs, this award is intended
to be paid in shares.

          2010 PSU Award. The amount of your 2010 PSU award is 17,982 units.
This amount has not been pro-rated or otherwise reduced by this Agreement. The
performance condition for your 2010 award was modified for the Company’s 2010
stock offering. As modified, the performance condition has been met at the 50%
level for each award based on performance during 2011. Future modifications to
the 2010 performance condition, which would affect all 2010 PSU awards including
yours, continue to be possible. The last two remaining performance period years
are 2012 and 2013. The final performance level can rise above the current 50%,
to a maximum of 100%, based on performance during either of those last two years
in accordance with the award’s modified performance grid, but cannot be reduced
below the previously-achieved level of 50%. If performance in those last two
years is no better than it was in 2011, then 50% of your 2010 PSU award will
forfeit and the other 50% will be paid half in 2013 and half in 2014 as provided
in each award.

3

--------------------------------------------------------------------------------



          2011 PSU Award. The target amount of your 2011 PSU award is 14,177
units. The maximum amount of your 2011 PSU award is 21,265 units, or 150% of
target. These amounts have not been pro-rated or otherwise reduced by this
Agreement. The performance condition for your 2011 PSU award has not been met.
The performance period consists of the three years 2011 through 2013. If the
applicable minimum performance condition is not met during the performance
period, your 2011 PSU award will forfeit completely. If the applicable
performance condition is met at least minimally as provided in the award, you
will receive all or a portion of the award in accordance with the award’s
performance grid, ranging from 50% to 150% of target. Any payment will be made
in accordance with the normal payment schedule provided in that award
(approximately three years after grant).

          2012 PSU Award. The target amount of your 2012 PSU award is 24,260
units. The maximum amount of your 2012 PSU award is 36,390 units, or 150% of
target. These amounts have not been pro-rated or otherwise reduced by this
Agreement. The performance condition for your 2012 PSU award has not been met.
The performance period consists of the three years 2012 through 2014. If the
applicable minimum performance condition is not met during the performance
period, your 2012 PSU award will forfeit completely. If the applicable
performance condition is met at least minimally as provided in the award, you
will receive all or a portion of the award in accordance with the award’s
performance grid, ranging from 50% to 150% of target. Any payment will be made
in accordance with the normal payment schedule provided in that award
(approximately three years after grant).

          Change in Control Provisions for all PSU Awards. By signing this
Agreement you irrevocably waive, effective on your Retirement Date, the change
in control provisions applicable to your PSU awards. Instead, the provisions in
the following paragraphs a) and b) will govern the impact on your awards of a
change in control event.

 

 

 

 

a)

A non-transactional change in control event occurring after your Retirement Date
will result in no satisfaction or waiver of performance conditions regarding, no
satisfaction or waiver of any other condition regarding, and no accelerated
payment of, any of your PSU awards still outstanding at that time. Such an event
will have no effect on your outstanding PSU awards at all.

 

 

 

 

b)

If a transactional change in control event occurs after your Retirement Date,
and if the related transaction is consummated while any of your PSU awards
remain outstanding and unpaid, then each such outstanding award, at the maximum
amount provided above for the 2010 award and at the target amounts provided
above for the 2011 and 2012 awards, will be paid to you upon consummation of the
change in control transaction. In any such case the requirement for vesting and
payment that you be discharged as a result of the change in control event will
be waived. If the change in control transaction fails to be consummated for any
reason, your awards will not be vested or paid under this paragraph in
connection with that event even if a transactional change in control event
technically has occurred.

(C) CERTAIN TERMS USED IN SECTION 3 AND ELSEWHERE

          “MIP” means the Company’ s Management Incentive Plan.

          “ECP” means the Company’s Equity Compensation Plan.

          “Plan” means the MIP for all purposes related to SSUs and MIP bonuses;
for all other purposes, “Plan” means the ECP.

          “Change in control” has the meaning given in the applicable Plan.

          “Transactional change in control” means a change in control event
defined in paragraphs (iii) or (iv) of the Plan’s “change in control”
definition. Examples of transactional change in control events include a merger,
a sale of substantially all of the Company’s assets, or a complete liquidation
of the Company.

4

--------------------------------------------------------------------------------



          “Non-transactional change in control” means a change in control event
defined in paragraphs (i) or (ii) of the Plan’s “change in control” definition.
Examples of non-transactional change in control events include events resulting
in a change in voting control of the Company’s stock or in control of the
board’s membership.

4. Confidentiality and Non-Disclosure

          In order to protect the legitimate interests of the Company and its
subsidiaries, you agree that you will not disclose to others at any time in the
future, whether directly or indirectly, any information relating to the
Company’s business operations, plans or other confidential business information
and/or trade secrets of the Company which you received or to which you were
given access during your employment with the Company; provided, however, the
obligations set forth in this sentence will expire on the second anniversary of
your Retirement Date, except as may be required by customer protection or other
applicable laws and regulations. If such information is required to be produced
by law, court order, or governmental authority, you must promptly notify the
Company of that obligation. You may not produce or disclose any such information
until the Company has (a) requested protection from the court or other legal or
governmental authority issuing the process and the request has been denied or
pending action on the request you subsequently have been ordered to produce or
disclose such information, (b) consented in writing to such production or
disclosure, or (c) taken no action to protect its interest within ten (10)
business days (or such shorter period required by order of a court or other
legal or governmental authority) after receipt of your notice.

5. Release and Waiver

          In consideration for the payments and benefits described in Section 3
above and elsewhere in this Agreement, and for other good and valuable
consideration, the receipt of which you acknowledge by your signature in the
space provided below, but subject to the provisions of Section 7 of this
Agreement, you do, for yourself, your heirs, personal representatives, agents
and assigns, fully, absolutely, and unconditionally release, acquit and forever
discharge the Company, and any and all of its predecessors, successors, assigns,
subsidiaries, parents, affiliates, and their respective directors, officers,
employees and agents, attorneys and representatives, past, present, and future,
from any and all claims, losses, demands, liabilities, causes of action, fees
(including attorney’s fees), compensation, back pay and/or front pay, employment
or re-employment and any other benefits, obligation or liability of any kind,
known or unknown, whether heretofore asserted or unasserted, including but not
limited to all causes of action arising out of or in any way related to your
employment by the Company, or your separation, whether arising out of or related
to Title VII of the Civil Rights Act of 1964, as amended (“Title VII”); the
Civil Rights Act of 1991; the Sarbanes-Oxley Act; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended, (the “ADEA”), the Family and Medical Leave Act (“FMLA”), the Fair Labor
Standards Act (“FLSA”), the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, the Tennessee Human Rights Act, Tennessee Code Annotated
section 4-21-101 et seq, and Tennessee Code Annotated 8-50-103 (Employment of
the Handicapped), and any other federal or state, local, or city statute, code,
ordinance, rule, regulation, or common law governing, controlling or otherwise
dealing with employment, employment discrimination or equal employment
opportunity, unemployment compensation, employment termination, retaliation, or
otherwise all causes of action occurring from the beginning of time to the date
of this Agreement; provided, however, that notwithstanding the foregoing, you do
not release, discharge or waive any claims arising under or related to any
obligation owed to you by the Company under this Agreement or any claims for
compensation, benefits or entitlements that you have earned as an employee of
the Company pursuant to any Company plan, policy, program, arrangement or other
agreement not affected by this Agreement, including those benefits identified in
the first two paragraphs of Section 8 of this Agreement.

          Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, nothing herein is intended to or shall adversely affect any
obligation the Company may have to indemnify you, hold you harmless or advance
to you or pay expenses to the fullest extent permitted in accordance with

5

--------------------------------------------------------------------------------



the Company’s Bylaws or any individual indemnity agreement in place at the time
of this Agreement, and it is agreed that nothing in this Agreement will be
construed as a waiver by you of any such rights.

6. Non-Disparagement and Non-Competition

          Non-Disparagement

          The Company and you jointly agree that neither will participate in,
assist in, nor encourage any activity or efforts to damage the business or
personal reputations of the other, and that neither will attempt to adversely
affect the other’s relationships with employees, customers, business partners,
or other individuals or entities.

          Non-Competition / Non-Solicitation.

          In return for the consideration provided herein by the Company, you
agree that for a period of two (2) years following your Retirement Date, you
will not in any manner, directly or indirectly, compete with any Affiliated
Company by accepting employment from or having any other relationship with
(including, without limitation, through owning, managing, operating, controlling
or consulting) a competitor of any Affiliated Company. “Affiliated Company”
refers to each of the following: the Company, the Bank, and any of their
subsidiaries or affiliated companies. This agreement does not prevent you from
working as a consultant to other financial companies as long as that work does
not have you serving in a capacity that involves hiring and managing staff that
competes with the Company and you must comply with the non-soliciatation
covenant discussed below.

          You further agree that for a period of two (2) years following your
Retirement Date, you will not, either on your own behalf or on behalf of any
other person or entity, in any manner directly or indirectly solicit, hire or
encourage any person who is then an employee of any Affiliated Company to leave
the employment of any Affiliated Company.

          You further agree that for a period of two (2) years following your
Retirement Date, you will not, either on your own behalf or on behalf of any
other person or entity, in any manner directly or indirectly solicit or contact
any person or entity who is a Customer of any Affiliated Company at the time of
such solicitation or contact, with the intent of providing one or more services
to that Customer of a nature similar to services provided by that Affiliated
Company to Customers generally

          You acknowledge and agree that the restrictions set forth in this
Agreement are reasonable and necessary for the protection of each Affiliated
Company’s business and goodwill, and that you are being compensated under this
Agreement for agreeing to such restrictions.

7. Acknowledgment of OWBPA Compliance

          Because this Agreement includes a release and waiver as to claims
under the Age Discrimination in Employment Act, your signature below
acknowledges that it complies with the Older Workers Benefit Protection Act
(“OWBPA”) of 1990 and further acknowledges that you confirm, understand and
agree to the terms and conditions of this Agreement; that these terms are
written in lay persons terms, and that you have been fully advised of your right
to seek the advice of an attorney, as well as tax advisors to review this
Agreement. You acknowledge receiving not less than twenty one (21) calendar days
in which to consider this Agreement to ensure that your execution of this
Agreement is knowing and voluntary. In signing below, you expressly acknowledge
that you have been afforded at least twenty-one (21) days to consider this
Agreement and that your execution of same is with full knowledge of the
consequences thereof and is of your own free will. By signing on the date below,
if less than twenty-one (21) days, you voluntarily elect to forgo waiting
twenty-one (21) full days. You agree that any change, material or immaterial, to
the terms of this Agreement does not restart the running of the twenty-one (21)
day period.

6

--------------------------------------------------------------------------------



8. Other Benefits; Stock Options; Change in Control Agreement

          Other than as provided below or elsewhere expressly in this Agreement,
your right to benefits under all other plans of the Company is not affected by
your signature to this Agreement. This includes your qualifed pension benefit,
Pension Restoration Plan benefit, 401(k) savings plan account, life and
disability insurance benefits, normal post-retirement medical benefits for
executives, and any deferred compensation accounts.

          Except for options granted in 2011 and 2012 (treated in Section 3.v.),
your stock options will not be altered by this Agreement. Your pre-2011 options
all currently are vested (exercisable). Your retirement qualifies as an approved
early retirement under your pre-2011 option awards. Accordingly, your
outstanding pre-2011 options will expire, unless exercised, upon the earlier of
the original expiration date or the third anniversary of your Retirement Date.
Your deferral stock options will expire the earlier of the original expiration
date or the fifth anniversary of your Retirement Date. As a consequence of the
foregoing, your options granted before 2011 will avoid immediate forfeiture upon
retirement, though their remaining terms in many cases will be shortened.

          You and the Company agree that your change in control severance
agreement with the Company, including all amendments thereto, is cancelled and
terminated effective immediately. Moreover, you agree that effective immediately
you will not be eligible to receive benefits, and will not be paid any benefits,
under the Company’s Severance Pay Plan or any similar severance plan or program
through which the Company or its subsidiaries offer or pay severance benefits to
officers or employees in connection with a change in control event.

9. Right of Revocation

          Your signature also acknowledges that, in compliance with the OWBPA
mentioned above, you have been fully advised by the Company of your right to
revoke and nullify this release and Agreement, which right must be exercised if
at all, within seven (7) days of the date of your signature. Any revocation of
this agreement must be in writing, addressed to First Tennessee Bank, attention
Salomon Mizrahi, Human Resources Division, 300 Court Avenue, Sixth Floor,
Memphis, Tennessee 38103. The Company must be notified within the foregoing
seven day period. This agreement will not become effective or enforceable until
the expiration of the seven day period. In the event the Company enters into a
merger or other change-in-control agreement after you sign this release and
Agreement, you will not be eligible for change-in-control severance benefits
under your current change-in-control agreement.

10. Breach and Remedies

          (A) If you resign prior to your Retirement Date then the consideration
provided to you under Section 3 of this Agreement shall be cancelled and
forfeited, and you will be responsible for repayment to the Company of any cash,
shares, and other amounts previously paid to you pursuant to Section 3 of this
Agreement. This paragraph does not apply to cash salary under Section 3(ii)
which has been paid prior to such resignation.

          (B) If you fail to comply with any covenant, agreement, or other
obligation of this Agreement in any material respect other than your agreement
to remain employed through Retirement Date (“Breach”) and if such Breach
continues for thirty (30) days after the Company sends you notice which
expressly states that you shall forfeit the consideration provided to you under
Section 3 of this Agreement if such Breach is not corrected, then the
consideration provided to you under Section 3 of this Agreement shall be
cancelled and forfeited, and you will be responsible for repayment of all cash,
shares, and other amounts previously paid to you pursuant to Section 3 of this
Agreement. If, however, during such 30 days you truly and fully halt the failure
which caused the Breach and within ten (10) days thereafter send notice to the
Company of your actions taken to accomplish the halt, then the Company’s sole
remedies related to your Breach shall be (i) seeking specific performance,
injunctive, or other equitable relief, and (ii) the Company’s actual damages,
including costs as provided below if the Company brings an action and prevails.
For this purpose: notice to you will be deemed sent to you if the Company
provides actual no-

7

--------------------------------------------------------------------------------



tice to you by any means or if the Company mails notice to you at your last
known address used for pension, compensation, or other employment-related
communications; and, notice to the Company will be deemed sent to the Company if
actually provided to the Company’s Chief Executive Officer or Chief Financial
Officer by any means or if mailed to either such officer using the U.S. Postal
Service, postage pre-paid, at the Company’s headquarters mailing address, which
currently is 165 Madison Avenue, 23rd Floor, Memphis, TN 38103. Notwithstanding
the foregoing, the cash salary provided under Section 3(ii) shall not be
forfeited, cancelled, or subject to repayment if such Breach first occurs after
your Retirement Date. 

          (C) If you breach or threaten to breach any obligation in this
Agreement, the Company may seek specific performance and/or injunctive relief
against you to prevent such continued or threatened breach, in addition to any
other remedies available to it under this Agreement or the law.

          (D) If a court of competent jurisdiction determines a prevailing party
in any litigation or other court proceeding related to this Agreement, the
non-prevailing party agrees to pay all court costs and reasonable attorneys’
fees and costs of the prevailing party related to such litigation or other court
proceeding.

11. Return of Documents

          By your signature, you acknowledge and confirm that you will return to
the Company any and all documents belonging to it, as well as any other property
which belongs to it, and that no such documents or materials or property will be
retained by you after your Retirement Date.

12. Binding Effect

          Upon your signing this Agreement, and after the expiration of seven
(7) days as provided in Section 9, it will become effective and is binding upon
you and the Company and their respective successors, assigns, heirs, and
personal representatives.

13. Severability

          A finding that any provision of this Agreement is void or
unenforceable shall not affect the validity or enforceability of any other
provisions of this Agreement.

14. Drafting

          This Agreement is a product of negotiations between the parties and in
construing the provisions of this Agreement, no inference or presumption shall
be drawn against either party on the basis of which party or their attorneys
drafted this Agreement.

15. Captions

          The captions to the various Sections of this Agreement are for
convenience only and are not part of this Agreement.

16. Sole Agreement

          By your signature, you also confirm that the only consideration for
your signing this Agreement are the terms set forth within it, and that no other
promise or agreement of any kind has been made to you by the Company or anyone
acting by, for, or on its behalf.

          YOU ALSO AFFIRM THAT YOU HAVE BEEN FREE TO DISCUSS THIS MATTER
PRIVATELY AND THOROUGHLY WITH A FINANCIAL COUNSELOR AND AN ATTORNEY OF YOUR
CHOICE AND THAT YOU FULLY UNDERSTAND THE MEANING AND INTENT OF THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, ITS FINAL AND BINDING EFFECT.

          This Agreement covers in detail each and every element of the
retirement agreement agreed upon between you and the Company. Your signature in
the space provided below will confirm that you have

8

--------------------------------------------------------------------------------



had an unhurried opportunity to carefully read and review this Agreement and
seek advice with respect to its content, and that you fully understand its
meaning in all respects.

          This Agreement may be enforced by the parties in any state or federal
court of competent jurisdiction. This Agreement is governed by the substantive
laws of the state of Tennessee, without regard to conflicts of laws statutes or
principles.

[The remainder of this page is intentionally blank]

9

--------------------------------------------------------------------------------



I HAVE READ THE FOREGOING AGREEMENT, HAVE HAD A REASONABLE AND ADEQUATE
OPPORTUNITY TO REVIEW IT, AND FULLY UNDERSTAND AND VOLUNTARILY SIGN THE SAME.

 

 

 

 

 

/s/ Christine B. Munson

 

          11/19/2012

 

 

 

 

 

 

Christine B. Munson

 

Date

 

 

 

Witnessed by:

 

 

 

 

 

[NOTARY SEAL]          

My Commission Expires:

/s/ Paula M. Seaton

 

     December 12, 2012

 

 

 

 

 

 

Notary of the State of Tennessee

 

 

 

 

 

First Horizon National Corporation

 

 

 

 

 

 

 

 

 

/s/ John M. Daniel

 

          Nov. 19, 2012

By:

 

 

 

 

 

 

 

 

 

 

John M. Daniel

 

Date

 

 

Executive Vice President and

 

 

 

 

Chief Human Resources Officer

 

 

10

--------------------------------------------------------------------------------